            Case 3:16-cv-00537-SDD-SDJ         Document 227        06/17/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

TAYLOR CARROLL, INDIVIDUALLY                *              CIVIL ACTION NO. 3:16-cv-00537-
AND ON BEHALF OF ALL OTHERS                 *              SDD-RLB
SIMILARLY SITUATED,                         *
                    Plaintiff,              *
                                            *
VERSUS                                      *              JUDGE SHELLY D. DICK
                                            *
SGS AUTOMOTIVE SERVICES, INC.,              *
                       Defendant.           *
                                            *              MAGISTRATE RICHARD L.
                                            *              BOURGEOIS, JR.
*********************************************

                                              ORDER

        Premises considered:

        IT IS HEREBY ORDERED that this matter is stayed for an additional thirty (30) days to

August 10, 2020 to allow the Parties to engage in mediation;

        IT IS HEREBY FURTHER ORDERED that the Parties shall promptly advise the Court if

a settlement is reached or if it is determined that settlement is not possible and in any event the

Parties shall notify the Court of the status of settlement on July 30, 2020.

        Signed in Baton Rouge, Louisiana the 17th day of June, 2020.




                                           S
                                         CHIEF JUDGE SHELLY D. DICK
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




2764315.1
